internal_revenue_service number release date index number 468a ------------------------------- ---------------------------------------- ----------------------------------------------- ----------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc psi b6 plr-132144-12 date december legend parent company b date x state plant a plant b plant c plant d a b c d director location a location b location c x y ---------------------------------- --------------------------------- ------------------------------------------------- taxpayer ------------------------------------------------------------ company a ---------------------------------------------------------- -------------------------------------------------- ---------------------- ------- ---------------------------------------------------- ---------------------------------------------------- ------------------------------------- ------------------------------------------------- ------ -------- -------- ----- --------------------------------------------------------------------------------- --------------------------------- ----------------------------------------------------------------------------------- -------------------------------------- ---------------------------------- ----------------------------- ---------------- ------------------ plr-132144-12 dear ----------------- this letter responds to your request dated date for various rulings on the tax consequences of the transaction described below under sec_468a of the internal_revenue_code taxpayer represents the following facts and information relating to the ruling_request taxpayer is wholly owned by parent parent through its subsidiaries is engaged in the generation delivery and sale of electricity at wholesale and retail taxpayer owns all of the common_stock of company a company a has ownership interests in four nuclear power plants plant a a percent plant b b percent plant c c percent and plant d d percent in addition company a maintains separate funds qualified under sec_468a for each of these plants plants a and b are located at location a plant b is located at location c and plant d is located at location c company a has received from the service initial schedules of deduction amounts for each of the plants the schedules of deduction amounts for plant b and plant c provide for deductions beyond the year of the transfer described below on date x company a will convert to company b a limited_liability_company organized under the laws of state the restructuring company b will be disregarded for federal_income_tax purposes as a result of this conversion taxpayer will be treated as the owner of the respective interests in the plants as well as the qualified funds maintained with respect to the plants taxpayer represents that this restructuring will be treated as a tax-free_liquidation under sec_332 and that company b and therefore taxpayer will have a carryover_basis in the assets and liabilities of company a after the restructuring under sec_334 taxpayer will not increase its tax basis in any assets due to its acceptance of the liability for decommissioning the plants as a result of the restructuring taxpayer has requested the following rulings requested ruling the qualified funds maintained with respect to the plants will not be disqualified by reason of the restructuring described above requested ruling the funds will continue to be treated as qualified funds that satisfy the requirements of sec_468a and sec_1_468a-5 after the restructuring described above plr-132144-12 requested ruling the funds will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the restructuring requested ruling neither taxpayer nor company a will be required to recognize any gain_or_loss or take any income_or_deduction into account as a result of the transfers of the funds as part of the restructuring requested ruling pursuant to sec_1_468a-6 after the restructuring the funds will have a tax basis in each of their assets that is the same as the tax basis in those assets immediately prior to the restructuring requested ruling pursuant to sec_1_468a-6 and sec_1_468a-8 company a may claim the unamortized special transfer deduction amounts of dollar_figurex with respect to plant b and dollar_figurey with respect to plant c on its federal_income_tax return for the year in which the restructuring occurs law and analysis sec_468a of the code provides that a taxpayer may elect to deduct payments made to a nuclear decommissioning reserve fund that meets the requirements of sec_468a ie a fund that is a qualified nuclear decommissioning fund sec_1_468a-1 provides that a qualified nuclear decommissioning fund is a fund that satisfies the requirements of sec_1_468a-5 sec_1_468a-5 of the income_tax regulations sets out the qualification requirements for nuclear decommissioning funds it provides in part that a qualified nuclear decommissioning fund must be established and maintained pursuant to an arrangement that qualifies as a_trust under state law sec_1_468a-5 provides that an electing taxpayer can establish and maintain only one qualified nuclear decommissioning fund for each nuclear power plant if a nuclear power plant is subject_to the ratemaking jurisdiction of two or more public_utility commissions and any such public_utility commission requires a separate fund to be maintained for the benefit of ratepayers whose rates are established or approved by the public_utility commission the separate funds maintained for such plant whether or not established and maintained pursuant to a single trust agreement shall be considered a single nuclear decommissioning fund plr-132144-12 sec_1_468a-6 provides rules applicable to the transfer of an interest in a nuclear power plant and transfer of the qualified nuclear decommissioning fund where certain requirements are met specifically sec_1_468a-6 provides that sec_1_468a-6 applies if-- immediately before the disposition the transferor maintained a qualified nuclear decommissioning fund with respect to the interest disposed of and immediately after the disposition-- i the transferee maintains a qualified nuclear decommissioning fund with respect to the interest acquired ii the interest acquired is a qualifying interest of the transferee in the nuclear power plant in connection with the disposition either- i the transferee acquires part or all of the transferor’s qualifying interest in the plant and a proportionate amount of the assets of the transferor’s fund all such assets if the transferee acquires the transferor’s entire qualifying interest in the fund is transferred to a fund of the transferee or ii the transferee acquires the transferor’s entire qualifying interest in the plant and the transferor’s entire fund is transferred to the transferee and the transferee continues to satisfy the requirements of sec_1 468a- a iii which permits an electing taxpayer to maintain only one qualified nuclear decommissioning fund for each plant sec_1_468a-6 provides that a disposition that satisfies the requirements of sec_1_468a-6 will have the following tax consequences at the time it occurs i neither the transferor nor the transferor’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not be considered a distribution of assets by the transferor’s qualified nuclear decommissioning fund plr-132144-12 ii notwithstanding sec_1_468a-6 if the transferor has made a special transfer under sec_1_468a-8 prior to the transfer of the fund or fund assets any deduction with respect to that special transfer allowable under sec_468a for a taxable_year ending after the date of the transfer of the fund or fund assets is allowed under sec_468a for the taxable_year that includes the date of the transfer of the fund or fund assets neither the transferee nor the transferee’s qualified nuclear decommissioning fund will recognize gain_or_loss or otherwise take any income into account by reason of the transfer of a proportionate amount of the assets of the transferor’s qualified nuclear decommissioning fund to the transferee’s qualified nuclear decommissioning fund or by reason of the transfer of the transferor’s entire qualified nuclear decommissioning fund to the transferee for purposes of the regulations under sec_468a this transfer or the transfer of the transferor’s qualified nuclear decommissioning fund will not constitute a payment or a contribution of assets by the transferee to its qualified nuclear decommissioning fund transfers of assets of a qualified nuclear decommissioning fund to which this section applies do not affect basis thus the transferee’s qualified nuclear decommissioning fund will have a basis in the assets received from the transferor’s qualified nuclear decommissioning fund that is the same as the basis of those assets in the transferor’s qualified nuclear decommissioning fund immediately before the distribution under sec_1_468a-6 the service may treat any disposition of an interest in a nuclear power plant occurring after date as satisfying the requirements of the regulations if the service determines that such treatment is necessary or appropriate to carry out the purposes of sec_468a sec_1_468a-8 provides that under the provisions of sec_468a as described above a taxpayer may make a special transfer of cash or property to the nuclear decommissioning fund this special transfer is not subject_to the sec_468a limitation the amount of the special transfer is the present_value of the pre-2005 nonqualifying percentage of the estimated future costs of decommissioning the nuclear plant that was disallowed under sec_468a prior to the act sec_1_468a-8 defines the pre-2005 nonqualifying percentage as equal to percent reduced by the sum of the qualifying percentage used in determining the taxpayer’s last schedule of ruling amounts for the fund under sec_468a as it existed prior to the act and the percentage transferred in any previous special transfer sec_1_468a-8 provides that the deduction for the special transfer is allowed ratably over the remaining useful_life of the nuclear plant however under plr-132144-12 sec_1_468a-8 if a special transfer is made to a qualified nuclear decommissioning fund there is a subsequent transfer of the fund or the assets of the fund and sec_1_468a-6 applies to that transfer any amount of the deduction under sec_1_468a-8 allocable to taxable years ending after the date of the transfer will be allowed as a current deduction to the transferor for the taxable_year that includes the date of the fund transfer sec_1_468a-8 provides that if a deduction is allowed to the transferor under sec_1_468a-8 and the transferee is related to the transferor the irs will not approve the transferee’s schedule of ruling amounts for taxable years beginning after the date of the transfer unless the ruling amounts are deferred in a manner that results in the recapture of the acceleration amount as defined in sec_1_468a-8 sec_1_468a-8 provides that a transferee and transferor are related if their relationship is specified in sec_267 or sec_707 or they are treated as a single_taxpayer under sec_41 or b conclusions based solely on the information submitted by taxpayer we reach the following conclusions ruling the qualified funds maintained with respect to the plants will not be disqualified by reason of the restructuring described above ruling the funds will continue to be treated as qualified funds that satisfy the requirements of sec_468a and sec_1_468a-5 after the restructuring described above ruling the funds will not recognize any gain_or_loss or otherwise take any income_or_deduction into account by reason of the restructuring ruling neither taxpayer nor company a will be required to recognize any gain_or_loss or take any income_or_deduction into account solely as a result of the transfers of the funds as part of the restructuring ruling pursuant to sec_1_468a-6 after the restructuring the funds will have a tax basis in each of their assets that is the same as the tax basis in those assets immediately prior to the restructuring ruling pursuant to sec_1_468a-6 and sec_1_468a-8 company a may claim the unamortized special transfer deduction amounts of dollar_figurex with respect to plant b and dollar_figurey with respect to plant c on its federal_income_tax return for the year in which the restructuring occurs plr-132144-12 the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on whether the restructuring qualifies as a tax-free_liquidation under sec_332 in addition the rulings above are specifically conditioned on the taxpayer having a carryover_basis in the assets and liabilities of company a after the restructuring and the taxpayer not increasing its tax basis in any assets due to its assumption of the liability for decommissioning the plants as a result of the restructuring we note that the deduction of dollar_figurex with respect to plant b and dollar_figurey with respect to plant c are amounts allocable to taxable years ending after the date of the transfer which are being allowed as a current deduction to the transferor for the taxable_year that includes the date of the fund transfer because company a is related as defined in sec_1_468a-8 to company b under sec_1_468a-8 the irs will not approve a future schedule of ruling amounts for the transferee for taxable years beginning after the date of the transfer unless the ruling amounts are deferred in a manner that results in the recapture of the acceleration amount as defined in sec_1_468a-8 this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely peter c friedman senior technician reviewer branch passthroughs special industries
